Title: To George Washington from Oliver Spencer, 23 November 1780
From: Spencer, Oliver
To: Washington, George


                        
                            Sir,
                            Mendham November 23d 1780
                        
                        I hope your Excellency will excuse my Troubling you on the Subject of Promotion due to some Officers in my
                            Regiment agreeable to an Arrangement handed to your Excellency along with a List of Promotions due to the Officers of the
                            Jersey Brigade; the latter having taken place I should esteem myself happy to be honored with your Excellency’s answer to
                            that of my regiments, which being now on the point of being reduced, the Gentlemen concerned have desired me to mention
                            the matter to your Excellency, and as it is more than probable the Officers of my Regiment must Retire it will make a very
                            material difference to them in the allowance of their Half-Pay. I have the honor to be with the greatest Respect, Your
                            Excellency’s Most Obedient Humble Servant
                        
                            Oliver Spencer
                        
                    